DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/21/2022 has been entered. Claims 1-5, 7-13, and 15-20 remain pending in the application. Claims 6 and 14 are canceled. Claims 10-12 and 17-18 are remain withdrawn. Claims 1, 13, and 19 are amended. Specifically, Claim 1 is amended incorporating new limitation, “wherein the collapsible reservoir comprises a vent valve comprising a flap valve configured to vent gas or air from the collapsible reservoir and a ball valve configured to prevent fluid from exiting the collapsible reservoir,” Claims 13 “releasing a locking mechanism configured to maintain the reservoir in a collapsed state until the vacuum generating member is activated, wherein a radially inward directed lug of a distal cap passes through a gap of a proximal cap,” and Claim 19 “a locking mechanism, wherein the proximal end cap comprises a gap and the distal end cap comprises a radially inward directed lug configured to be received by the gap when the collapsible reservoir is in a collapsed state”. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04/21/2022.
Claims 1-5, 7-9, 13, 15-16 and 19-20 are examined on the merits.
Response to Arguments
Applicant’s arguments, see page 7 filed 04/21/2022, with respect to claim(s) 1-2, 7-9, 13-14, 16, and 19 under 35 USC 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, previously cited prior art reference does not teach the new limitation in Claim 1, “a vent valve comprising a flap vale configured to vent gas or air from the collapsible reservoir and a ball valve configured to prevent fluid from exiting the collapsible reservoir”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Massi, Garfield, Forsell, Boucher, Jeffrey and Roman.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Massi et al (US 20110238022 A1, hereinafter 'Massi'), in view of Garfield et al (US 5313938 A, hereinafter 'Garfield') and Roman (US 20170175728 A1).
Regarding Claim 1, Massi discloses a vacuum assisted drainage system comprising:  
a collapsible reservoir (figure 1a, interior volume of main body 1100 forms a reservoir, also the main body is collapsible as shown in figure 1B); and 
a vacuum generating member (figure 1a, main body 1100 working with springs 1400, [0053]) configured to generate a vacuum pressure within the collapsible reservoir when the collapsible reservoir is changed from a collapsed state to an expanded state ([0054] the system create a vacuum when it expands as shown in figure 1A from compressed form, as shown in figure 1B.).
wherein the collapsible reservoir comprises a vent valve (figure 10, one-way valve 1551c, [0085] “one-way valve 1551c can, for example, allow the expulsion of air in the system 1000”)
Massi does not explicitly discloses the vent valve comprises a flap valve configured to vent gas or air from the collapsible reservoir and a ball valve configured to prevent fluid from exiting the collapsible reservoir.
In the same field of endeavor, Garfield teaches pump housing (pump embodiment as shown in figures 2-4) comprises a vent valve (figure 1, gas outlet check valve 42) comprises a flap valve (col 6 lines 67-68, “check valves 42 is in the form of simple flap valve”) configured to vent gas or air from the collapsible reservoir (namely “gas outlet” check valve)
Garfield provides the flap valve in order to prevent the valve from opening under the influence of a reversed flow or pressure (col 7 lines 21-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Massi to incorporate the teachings of Garfield and provide the vent valve comprises a flap valve in order to prevent the reverse air flow into the collapsible reservoir.
Massi, as modified by Garfield, is still silent as to the vent valve comprises a ball valve configured to prevent fluid from exiting the collapsible reservoir.
	Roman teaches pressure relief valve which is relatively pertinent to the problem posed by Applicant of allowing vent while preventing liquid escaping from the container comprises a vent valve (figures 11-12 relief valve 58) comprises a second valve element (figures 11-12, 94) comprises a ball valve (figures 11-12, ball 96) configured to prevent fluid from exiting the collapsible reservoir ([0067] “in case of the working liquid entering relief valve 58, second valve element 94 floats in the working liquid pressing second valve element 94 against second valve seat 86. Liquid flow from relief valve 58 is thereby shut off and fluid is not allowed to leave”).
	Roman provide the relief valve comprising a second valve element comprises ball in order to prevent the liquid from escaping the relief valve ([0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Massi, as modified by Garfield, to incorporate the teachings of Roman and provide the vent valve comprises a ball valve for the purpose of preventing liquid from escaping the collapsible container.
Regarding Claim 2, Massi, as modified by Garfield and Roman, teaches the drainage system according to Claim 1.
Massi further discloses the collapsible reservoir comprises a compliant walled housing ([0014] the reservoir includes a flexible material).
Regarding Claim 3, Massi, as modified by Garfield and Roman, teaches the drainage system according to Claim 2.
Massi does not disclose the compliant walled housing comprises a concertinaed wall.
Garfield discloses a suction pump in the same field of endeavor as applicant. Garfield teaches the suction pump comprises the compliant walled housing (figure 1, side walls 3 and 4) comprises a concertinaed wall (col 4 lines 35, “the side walls 3 and4 are of a bellows construction”)
Garfield provides side walls in bellows construction because such construction provides adequate resiliency to the side wall structure such that the structure can be easily compressed and expanded in response to axial force applied to the structure (col 4 lines 36-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Massi, as modified by Garfield and Roman, to incorporate the teachings of Garfield and provide bellow housing, as taught and suggested by Garfield, for the purpose of providing adequate resiliency (see Garfield col 4 lines 36-37).
Regarding Claim 7, Massi, as modified by Garfield and Roman, teaches the drainage system according to Claim 1.
Massi further discloses the vacuum generating member comprises a compression spring (figure 1a, spring 1400) disposed within or external to the collapsible reservoir (referring figure 1a, the spring 1400 is disposed within the reservoir 1100).
Regarding Claim 8, Massi, as modified by Garfield and Roman, teaches the drainage system according to Claim 7.
Massi further discloses the compression spring comprises a plurality of coils in longitudinal alignment (referring figure 1a, the spring 1400 is made of a plurality of coils in longitudinal alignment).
Regarding Claim 9, Massi, as modified by Garfield and Roman, teaches the drainage system according to Claim 7.
Massi further discloses the compression spring comprises a plurality of coils configured as a cone ([0055] springs 1400 or other restoring force providing members to take the form of conical springs), wherein a distal coil (referring figure 1a, part of spring 1400 adjacent to plate 1200a) of the plurality of coils has a smaller diameter than an adjacent proximal coil of the plurality of coils (referring figure 1a, proximal end of spring 1400 adjacent to plate 1200b), and wherein the distal coil is configured to be disposed within the proximal coil when the compression spring is in a compressed state (the distal end of conical spring 1400 would be disposed within the proximal coil in a compressed state since the distal end has smaller diameter).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Massi, in view of Garfield and Roman, and in further view of Forsell (US 8961448 B2).
Regarding Claim 4, Massi, as modified by Garfield and Roman, teaches the drainage system according to Claim 2.
Massi further discloses wherein the collapsible reservoir comprises a proximal end cap (figure 1a, plate 1200a) and a distal end cap (figure 1a, plate 1200b) coupled to the compliant walled housing ([0053] "in between plates 1200a and 1200b, there may also be a middle section 1100a which may be sealed with the plates ).
Massi does not explicitly discloses the proximal end cap comprises an externally threaded protrusion and the distal end cap comprises an internally threaded receiver configured to receive the externally threaded protrusion.
In the same field of endeavor, Forsell teaches the collapsible reservoir (figure 1a-b, bellow 101) comprises the proximal end cap (Examiner’s annotated figure 1b, proximal end cap) comprises an externally threaded protrusion (figure 1b, screw 103) and a distal end cap (Examiner’s annotated figure 1b, distal end cap) comprises an internally threaded receiver (Examiner’s annotated figure 1b, threaded receiver) configured to receive the externally threaded protrusion (referring annotated figure 1b, the threaded receiver receives the screw 103).
Forsell provides screws and threaded receiver coupled to the proximal end and distal end caps in order to move end caps to compress and expand the bellow to create vacuum (col 10 lines 5-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Massi, as modified by Garfield and Roman, to incorporate the teachings of Forsell and provide the proximal end cap comprises an externally threaded protrusion and the distal end cap comprises an internally threaded receiver configured to receive the externally threaded protrusion, as taught and suggested by Forsell, for the purpose of expanding and compressing the collapsible reservoir (see Forsell Col 10 lines 5-14)

    PNG
    media_image1.png
    537
    440
    media_image1.png
    Greyscale

	Regarding Claim 5, Massi, as modified by Garfield, Roman and Forsell, teaches the drainage system according to Claim 4.
	Massi does not disclose the externally threaded protrusion and the internally threaded receiver are configured to occupy a dead space within the collapsible reservoir.
	Forsell teaches the externally threaded protrusion and the internally threaded receiver are configured to occupy a dead space (space within the device 100 when fully collapsed) within the collapsible reservoir (referring figure 1a, the compressed device 100 has screw 103 fully inserted into the threaded receiver occupies a dead space of compressed device).
	Forsell provide the screw and the threaded receiver occupy a dead space within the collapsible reservoir in order to move the ends caps to compress and expand the bellow to create vacuum (col 10 lines 5-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Massi, as modified by Garfield, Roman and Forsell, to incorporate the teachings of Forsell and provide screw and threaded receiver occupied within the dead space within the collapsible reservoir, as taught and suggested by Forsell, for the purpose of expanding and compressing the collapsible reservoir (see Forsell‘s col 10 lines 5-14).
	Forsell provides the lug of the distal cap passes through the gap of proximal cap in order to move end caps to compress and expand the bellow to create vacuum (col 10 lines 5-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Massi, as modified by Garfield and Roman, to incorporate the teachings of Forsell and provide the radially inward directed lug of the distal cap passes through the gap of the proximal cap, as taught and suggested by Forsell, for the purpose of expanding and compressing the collapsible reservoir creating vacuum (see Forsell Col 10 lines 5-14).
Claims 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Massi in view of Jeffrey (US 5957897 A).
Regarding Claim 13, Massi discloses a method of draining fluid from a body cavity, comprising:
connecting a reservoir (figure 1a, interior of main body 1100 forms a reservoir) to a drainage tube (figure 1a, intake line 1300b, [0066] connecting the intake port 1300 with a hose or intake line 1300b);
activating a vacuum generating member (main body 1100 working in conjunction with springs 1400, [0053], [0062] releasing the straps 1701 to release of the system); and 
releasing a locking mechanism (figure 1b, strap 1701) configured to maintain the reservoir in a collapsed state until the vacuum generating member is activated ([0062]  The exemplary straps 1701 generally hold the springs 1400 or other restoring force providing members in a compressed mode).
expanding the reservoir from a collapsed state (figure 1B) to an expanded state (figure 1A) to generate a vacuum pressure within the reservoir ([0014] when the members are expanded from compressed position, vacuum is created within the reservoir and is exerted on the intake port).
Massi does not disclose wherein a radially inward directed lug of distal cap passes through a gap of a proximal cap.
Jeffrey teaches self-powered applicator (figures 1-2, 110) which is relatively pertinent to the problem posed by Applicant of maintaining the vacuum generating member in compressed position until activated comprises a radially inward directed lug (figures 1-2, head 151) of distal cap (figures 1-2, closed end 148) passes through a gap (figures 1-2, gap 152) of a proximal cap (figures 1-2, end cap 119). (col 6 lines 9-10, “a head 151 that can pass through an aperture 152 in the end cap 119 to be captured in and released”)
Jeffrey provides the head pass through an aperture to be captured in order to provide a power drive spring in compressed position (col 6 lines 52-54) which contributes smoothness and reliability of required movement of piston (col 7 lines 36-39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Massi, to incorporate the teachings of Jeffrey and provide the radially inward directed lug of a distal cap passes through a gap of a proximal cap, as taught and suggested by Jeffrey, for the purpose of providing reliable and smooth expansion of vacuum generating member.
Regarding Claim 16, Massi discloses the method according to Claim 13.
Massi further discloses expanding the reservoir from the collapsed state to the expanded state comprises expanding a compression spring from the compressed state to the expanded state ([0057] mechanical energy stored in spring from compressed state expand the device when springs are released).
Regarding Claim 19, Massi discloses a vacuum assisted drainage system comprising: 
a collapsible reservoir comprising (figure 1a, main body 1100, [0014] a reservoir formed between the plates wherein the reservoir includes a flexible material): 
a compliant wall ([0014] reservoir wall made of flexible material); 
a proximal end cap (figure 1a, plate 1200a) coupled to the compliant wall ([0053] "in between plates 1200a and 1200b, there may also be a middle section 1100a which may be sealed with the plates); and a distal end cap (figure 1a, plate 1200b) coupled to the compliant wall [0053] "in between plates 1200a and 1200b, there may also be a middle section 1100a which may be sealed with the plates; and 
a vacuum generating member (main body 1100 working in conjunction with springs 1400, [0053]) configured to generate a vacuum pressure within the collapsible reservoir when the collapsible reservoir is changed from a collapsed state to an expanded state (figures 1A-1B, [0054] the system create a vacuum when the system expands to an extended state shown in figure 1A from compressed state, as shown in figure 1B), 
wherein the vacuum generating member comprises a compression spring (figure 1a, spring 1400) disposed within or external to the collapsible reservoir (referring figure 1a, spring 1400 disposed within the collapsible reservoir);
	Massi does not disclose a locking mechanism the proximal end cap comprises a gap and the distal end cap comprises a radially inward directed lug configured to be received by the gap when the collapsible reservoir is in a collapsed state 
Jeffrey teaches self-powered applicator (figures 1-2, 110) comprises a locking mechanism (figures 1-2, head 151, aperture 152, slide 155), wherein the proximal end cap (figures 1-2, end cap 119) comprises a gap (figures 1-2, aperture 152) and the distal end cap (figures 1-2, closed end 148) comprises a radially inward directed lug (figures 1-2, head 151) configured to be received by the gap (col 6 lines 9-10, “a head 151 that can pass through an aperture 152 in the end cap 119 to be captured in and released”), when the collapsible reservoir is in a collapsed state (collapsed state as shown in figure 2)
Jeffrey provides the head pass through an aperture to be captured and maintains the applicator in collapsed state in order to provide a power drive spring in compressed position (col 6 lines 52-54) which contributes smoothness and reliability of required movement of piston (col 7 lines 36-39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Massi, to incorporate the teachings of Jeffrey and provide the radially inward directed lug of a distal cap passes through a gap of a proximal cap, as taught and suggested by Jeffrey, for the purpose of providing reliable and smooth expansion of vacuum generating member.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Massi in view of Jeffrey, and in further view of Boucher (US 3938514 A).
Regarding Claim 15, Massi, as modified by Jeffrey, discloses the method according to Claim 13.
Massi does not des not disclose releasing the locking mechanism comprises rotating a reservoir distal cap relative to a reservoir distal cap relative to a reservoir proximal cap.
Boucher teaches a method of releasing latching mechanism of collapsible reservoir relatively pertinent to problem posed by Applicant of maintaining the reservoir in the collapsed state comprising rotating a reservoir distal cap (figure 1, plate 22) relative to a reservoir proximal cap (figure 1, member 35) (col 5 lines 60-62, “the device 10 is unlocked by twisting ring 30 and plate 22”).
Boucher provides the method of releasing latching mechanism comprises the twisting plate relative to the member because the device comprising twisting latching mechanism saves space for storage purpose, and less expansive to manufacture compare to prior art devices (col 2 lines 16-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Massi, as modified by Jeffrey, to incorporate the teachings of Boucher and provide twisting releasing method, as taught and suggested by Boucher, for the purpose of saving space for storage purpose and reduce manufacture cost.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Massi in view of Jeffrey and in further view of Roman.
Regarding Claim 20, Massi, as modified by Jeffery, discloses the system according to Claim 19.
Massi further discloses the distal end cap comprises a vent valve (figure 10, another exemplary drain system 1551, optional one-way valve 1551c) configured to vent gas or air from the collapsible reservoir ([0085] allow the expulsion of air in the system 1000).
Massi does not explicitly disclose the one-way valve would prevent fluid from exiting the collapsible reservoir.
Roman teaches pressure relief valve comprises a vent valve (figures 11-12 relief valve 58) comprises a second valve element (figures 11 and 12, 94) prevent fluid from exiting the collapsible reservoir ([0067] “in case of the working liquid entering relief valve 58, second valve element 94 floats in the working liquid pressing second valve element 94 against second valve seat 86. Liquid flow from relief valve 58 is thereby shut off and fluid is not allowed to leave”).
Roman provide the relief valve comprising a second valve element comprises ball in order to prevent the liquid from escaping the relief valve ([0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Massi, as modified by Garfield, as modified by Jeffery, to incorporate the teachings of Roman and provide the vent valve comprises a ball valve, as taught and suggested by Roman, for the purpose of preventing liquid from escaping the collapsible container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deeks (US 5295963 A) teaches a needle assembly comprises locking mechanism comprises lug configured to be received by the gap.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781